Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1,16 and their respective dependents is/are allowed.
The prior art fails to disclose transmitting, to the base station, a report for the determined set of resources; and re-evaluating the resource, wherein the step of the determining of the set of the resources further comprising followings steps of: identifying whether a number of remaining resources in the determined set of resources is smaller than a predetermined value, in case that the number of the remaining resources is smaller than the predetermined value, increasing the threshold and continuing with the step of the initializing of the set of resources, and in case that the number of the remaining resources is not smaller than the predetermined value, performing the step of the transmitting of the report.

Claim(s) 24,28 and their respective dependents is/are allowed.
The prior art fails to disclose wherein the set of resources for the report is determined based on the initialized set of resources, wherein, in case that a reference signal received power (RSRP) measured for a resource is higher than a threshold or an increased threshold, the set of the resources for the report is determined based on an exclusion of the resource from the initialized set of resources, and wherein, in case that a number of remaining resources in the initialized set of resources is smaller than a predetermined value, the increased threshold is applied to determine the set of resources for the report, and wherein the resource is re-evaluated by the terminal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411